DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 01/25/2021 has been entered. Claims 1-20 are pending.
Terminal Disclaimer
The terminal disclaimer filed on 01/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10698542 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In accordance to the prior arts: Patent No. 10698542 has been overcome with a terminal disclaimer filed on 01/25/2021.
In accordance to the prior arts: 10698542 teaches a capacitive touch panel having two surfaces, each surface at least including a region with drive lines formed therein and a region with sense lines formed therein, wherein the regions on the two surfaces correspondingly coincide in a direction perpendicular to the surfaces. The multiple drive lines extend along a first direction, while the multiple sense lines extend along a second direction perpendicular to the first direction. An end of each drive line on the periphery of the substrate is connected to a drive chip, with the other end thereof left floating; an end of each sense line on the 
Claim 1, prior arts fail to disclose or suggest a capacitive touch panel, comprising a substrate, wherein a first surface of the substrate comprises a first region and a second region, and a second surface of the substrate comprises a third region and a fourth region, with the first region and the fourth region coinciding in a direction perpendicular to the first surface and the second surface, the second region and the third region coinciding in a direction perpendicular to the first surface and the second surface; a first group of drive lines is formed in the first region, a first group of sense lines is formed in the second region, a second group of the drive lines is formed in the third region, and a second group of the sense lines is formed in the fourth region; each of the drive lines of the first group and the second group extends along a first direction from a periphery of the substrate to a middle of the substrate, with an end of said each drive line on the periphery of the substrate being connected to a drive chip, and the other end of said each drive line left floating in the middle of the substrate; each of the sense lines of the first group and the second group extends along a second direction from the periphery of the substrate to the middle of the substrate, with an end of said each sense line on the periphery of the substrate being connected to a sense chip, and the other end of said each sense line left floating in the middle of the substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 5712727667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        02/24/2021